SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

715
KA 11-01985
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

CHARLES PORTERFIELD, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID PANEPINTO OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Sheila A.
DiTullio, J.), rendered August 25, 2011. The judgment convicted
defendant, upon his plea of guilty, of course of sexual conduct
against a child in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of course of sexual conduct against a child
in the second degree (Penal Law § 130.80 [1] [a]). Contrary to
defendant’s contention, the record establishes that he knowingly,
voluntarily and intelligently waived the right to appeal (see
generally People v Lopez, 6 NY3d 248, 256). That valid waiver
encompasses defendant’s contention that County Court erred in refusing
to suppress his statements to the police (see People v Mack, 96 AD3d
1689, 1689, lv denied 19 NY3d 1027; People v Aguayo, 37 AD3d 1081,
1081, lv denied 8 NY3d 981), as well as his challenge to the severity
of the sentence (see Lopez, 6 NY3d at 255; People v Lococo, 92 NY2d
825, 827).




Entered:   June 7, 2013                            Frances E. Cafarell
                                                   Clerk of the Court